Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on June 14, 2022.
Claims 1, 8 and 15 have been amended.
Claims 1-3, 5, 6, 8, 10, 12, 13, 15, 17, 19 and 20 are currently pending and have been examined. 

Previous Claim Objections
The Examiner thanks Applicant for correcting the status of claim 18.  The objection is overcome.

Previous Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for the amendments to claims 1, 8 and 15.  The rejection is overcome and is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 6, 8, 10, 12, 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, system and medium).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) a certain method of organizing human activity, specifically the activity of using referrals as recommendations for jobs based on how similar the referee is to the job description and how closely the referrer and referee are connected based on their rankings.  The elements of ranking each one of their plurality of connection data based on (i) a similarity to the description, (ii) a connectedness to their plurality of connection data are part of the abstract idea itself. The step of “in response to the determining the subgroup, providing…an option to share with the publisher the subset of the plurality of connection data that are included in the subgroup of the subset of the plurality of connection data from each one of the UEs” is also part of the abstract idea of enabling referrals (the option of sharing enables the referrer to refer the referees to the job posting publisher (i.e., an employer)).
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of determining referrals for a job posting. The recitations of “by the server/UE” or “transmit, by the at least one transmitter, the subset of the plurality of connection data to the publisher” do not integrate the invention into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components. For example, employees may learn of openings at the employees’ workplace and refer friends to the employer after evaluating the job requirements and the characteristics of the friends.  This is a certain method of organizing human activity because the claims manage personal relationships (e.g., helping your friends find employment), See the specification at [0034] where general purpose computers are disclosed.  
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The step of “transmit, by the server, the subgroup of the plurality of connection data to the publisher” is merely extra-solution activity and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of “transmit(ting)” are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Dependent claims 2, 3, 5, 6, 10, 12, 13, 17, 19 and 20 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite limitations that further narrow the abstract idea (see claims 3, 5, 6, 10, 12, 13, 17, 19 and 20).  Claim 2 further narrows the type of server. Similar to the independent claims, the dependent claims generally “apply” the concept of using contacts to identify referrals for a job description. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 8 and 15.

Applicant Remarks:
Applicant argues that the claims are eligible because they include elements beyond simply a “generic computer”.
The Examiner is not persuaded.  The specification at [0034]: “Various embodiments of the processor include but are not limited to general purpose computers, special purpose computers, special purpose computers, microprocessors digital signal processors and multi-core processors.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8, 10, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0205057) in view of Chevalier et al. (US Pub. No. 2015/0127565) in view of Westbrook (US Pat. No. 8,494,992) in view of Schmitt (US Pub. No. 2011/0276505).
Claims 1, 2, 8 and 15: Wang discloses apparatus/user equipment (a) receiving, by a user having a plurality of connections, a description ([0022]); (b) determining a correspondence between the description and the plurality of connections ([0026]); and (c) providing an option to share a subset of the plurality of connections ([0049] and [0051]). Wang discloses a server and transmitter. ([0032]).
Wang does not disclose ranking based on the similarity, connectedness, or a correspondence above a predetermined threshold.
Chevalier, however, discloses determining a score for candidate relevancy based on closeness of connection, # of first degree contacts and % of desired job skills the candidate has. ([0211]). Thresholds are further disclosed at [0772]: matching can be classified using a threshold function; compare the score to a fixed threshold and matchings with scores above the threshold are considered plausible matches. The ten most relevant candidates are determined. (i.e., a subgroup of the subset of all candidates that have a relevancy score) ([0212]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ranking based on the similarity, connectedness and relationship strength, and a correspondence above a predetermined threshold, as disclosed by Chevalier in the system disclosed by Wang, for the motivation of providing a method of facilitating recruitment operations by employing social graph information. (Chevalier; [0140]).
Wang does not disclose determining a subgroup of all the subsets. Chevalier discloses generating a subset of the ten most relevant candidates, but does not disclose that the submissions from the recruiters (i.e., the ten most relevant candidates) are then combined and a further subgroup is determined.
Westbrook, however, discloses that after an approval ranking is generated (i.e., a first subset of submissions from various users), a popularity ranking is determined such that a subgroup of the top 10 submission in that popularity ranking can be selected and provided to users. (C13; L9-13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining a subgroup of all the subsets, as disclosed by Westbrook in the system disclosed by Wang/Chevalier, for the motivation of providing a means of limiting the submission for consideration to some arbitrary number in order to facilitate the user friendliness by not overloading a user with less relevant results.
Wang discloses providing an option to share ([0049] and [0051]) does not disclose an option to share with the publisher or transmitting to the publisher.
Schmitt, however, discloses a referral system where a referrer transmits candidates to a publisher ([0060]: the talent management platform is the publisher). Schmitt also discloses job listings. ([0059]). Schmitt discloses an option to share: [0023] Furthermore, embodiments provide incentives for members and associates of the professional talent management platform to actively participate in the recruitment and referral systems. As a non-limiting example, one embodiment provides that the incentives may consist of certain rewards allocated to platform members for directly or indirectly referring a candidate to an open position posted on the platform if the candidate ultimately is hired for the open position. [0025]…In addition, candidates are motivated to provide quality referrals because their ability to interact with the platform and collect rewards may be affected by their credibility score. As such, platform members will spend more time researching a referral, taking time to understand the position, to ensure the referral is a good fit for the position before making the referral.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included transmitting via an option to share the referrals to a publisher, as disclosed by Schmitt in the system disclosed by Wang/Chevalier, for the motivation of providing quality assurance with respect to a referrer. (Schmitt; [0059]).
Wang discloses opportunities. ([0041]: content many be any type of content, e.g., news article (i.e., an opportunity to read).
Furthermore, the Examiner asserts that the data identifying the description as a job posting, introduction request or opportunity is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of description) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a job posting, introduction request or opportunity be included in the content of Wang because the type of information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claims 3, 10 and 17: Wang discloses text, email and social network contacts ([0046]).
Claims 6, 13 and 20: Wang further discloses requiring the provision of the option to share prior to releasing any portion of the connections to the description. ([0050]).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang/ Chevalier/Schmitt in view of Knysz et al. (US Pub. No. 2013/0018960).
Claims 12 and 19:  Wang/Chevalier does not disclose that the UE is unaware of a source of the description.
Knysz, however, discloses that information about the source of the content may be anonymous to the UE. ([0253]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ranking, as disclosed by Knysz in the system disclosed by Wang/ Chevalier/Schmitt, for the motivation of maintaining privacy. (Knysz; [0253]).

Response to Arguments
The Examiner has reviewed the remarks filed by Applicant and has pointed to additional citations of Schmitt as disclosing an option to share with the publisher.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629